334 S.W.3d 923 (2011)
STATE of Missouri, Respondent,
v.
James Edward MUELLER, Appellant.
No. ED 94810.
Missouri Court of Appeals, Eastern District, Division One.
March 22, 2011.
Craig A. Johnston, Woodrail Centre, Columbia, MO, for appellant.
Chris Koster, Atty. Gen., Jamie Pamela Rasmussen, Jefferson City, MO, for respondent.
Before: ROY L. RICHTER, C.J., KENNETH M. ROMINES, J., and DAVID ASH, Sp. J.

ORDER
PER CURIAM.
James E. Mueller (Mueller) appeals the Judgment of the Circuit Court of Cape Girardeau County, the Honorable William L. Syler, presiding. A jury convicted Mueller of two counts of Forcible Sodomy, Section 566.060[1]; two counts of Forcible Rape, Section 566.030; one count of Attempted Forcible Sodomy, Section 566.060; and five counts of Armed Criminal Action, Section 571.015. The court sentenced Mueller as prior offender to a total of 175 years of incarceration.
On appeal, Mueller argues that his conviction of two counts of forcible rape, and the associated armed criminal action counts, violates the principle against double jeopardy, and that the trial court erred in failing to sua sponte declare a mistrial based on statements made by the State in its closing argument. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b). AFFIRMED.
NOTES
[1]  All statutory references are to RSMo (2008) unless otherwise indicated.